Hoyt, J.
(dissenting). — I agree with the majority of the court that the proofs failed to show any liability on the part of the company for the result of the accident by which the plaintiff was injured. But I am unable to agree with them that a prima facie case, showing any liability on the part of the respondent growing out of the attendance of Dr. Garner upon the appellant, waa established by the proofs. There was absolutely no proof tending in the least degree to show any agreement or understanding between the respondent and the plaintiff that he should be *60furnished with medical attendance when away from the hospital of the company. The most that the proof tended to show was, that by reason of the payment of certain hospital dues, it was understood that the employes should be entitled to the privileges of the hospital maintained by the company in the vicinity of its mine. It follows that there was no proof whatever tending to show that the company owed any duty to appellant to provide him medical attendance at the home of his friends, where he was taken for the reason, as alleged by them, that he could have better care there than at the hospital of the company.
Under these circumstances, the fact that the surgeon who happened to be called upon to attend the plaintiff was the same one who was employed by the company can, in my opinion, in no sense tend to show any liability of the company resulting from want of skill on the part of such surgeon in his treatment of the plaintiff. And even if we assume that such surgeon was requested to render the services by the company, the rule of liability would not be changed. If the company was under no obligation to furnish the services, the fact that it simply permitted the plaintiff to avail himself of the services of a person in their employ could not charge the company with liability. The attendance would still be at the instance of the plaintiff and not at all at the instance of the company. What they would do in such a case in a legal sense would be to waive their right to control the surgeon and allow him, at the instance of the plaintiff, to render the services.
The case is not presented in which the company should assume the absolute control of a person situated as the plaintiff was, and refuse to allow any other than its surgeon to attend upon him. In such a case the company itself could perhaps be said to have charge and might very well be held responsible for the result. But in this case there is not only an absence of proof tending to show any *61such assumption on the part of the company, but there is direct testimony tending to show the fact that the company expressed an entire willingness that any other surgeon should be employed, but stated that it would not be responsible for his compensation.
In my view, the proofs present simply the case of one allowing his surgeon to render a favor for another person at his request. And to hold that by so doing he became responsible for any injury that might happen on account of the services thus rendered would, I think, establish a most dangerous doctrine, and tend much to repress the charitable instincts of the human race, which, under the most favorable circumstances, are not very free to manifest themselves. In my opinion, the judgment of the lower court should have been affirmed.
Stiles, J., concurs.